                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MARVIN SHANNON,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   No. 4:18-CV-00506 JAR
                                                 )
DEVIN ELLIS, et al.,                             )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File Second Amended

Complaint. (Doc. No. 102). For the following reasons the motion will be denied.       .

       Background

       On May 3, 2018, Plaintiff filed his First Amended Complaint alleging claims against Frito-

Lay and its former driver, Devin Ellis, arising from an automobile accident on August 10, 2014.

Plaintiff’s First Amended Complaint includes a negligence claim against Ellis and Frito-Lay

(Count I), and claims for vicarious liability (Count II) and negligent hiring-retention (Count III)

against Frito-Lay. (First Amended Complaint (“FAC”), Doc. No. 13). Frito-Lay has admitted Ellis

was its employee and acting within the course and scope of his employment at the time of the

accident. (Defendants’ Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint,

Doc. No. 15 at ¶ 1).

       On September 27, 2019, Plaintiff served Defendants with a Notice of Deposition for a

Frito-Lay corporate representative pursuant to Fed. R. Civ. P. 30(b)(6). The deposition was

scheduled for October 15, 2019, the discovery deadline. (Doc. No. 60). Plaintiff identified 14

topics for deposition testimony, as well as 16 categories of documents, stating that “[i]f any
documents responsive to the requests have been previously produced, such documents need not be

produced.” While preparing for the Rule 30(b)(6) deposition, Frito-Lay identified an additional

145 pages of documents to be produced pursuant to the Rule 30(b)(6) Notice and produced those

documents on October 15, 2019, immediately prior to the corporate representative’s deposition.

          On October 23, 2019 Plaintiff filed a motion for sanctions based on Frito-Lay’s late

disclosures. (Doc. No. 84). The Court held a hearing on November 21, 2019 and granted Plaintiff’s

motion in part. The Court ordered Frito-Lay to reproduce Ellis and its corporate representative for

deposition at Frito-Lay’s cost and expense. 1 (Doc. No. 97).

          On December 2, 2019, Frito-Lay filed a Motion for Partial Summary Judgment on

Plaintiff’s negligent hiring-retention claim (Count III) on the grounds that Frito-Lay has admitted

that Ellis was acting within the course and scope of his employment at the time of the accident.

Therefore, under Missouri law, it is improper to allow Plaintiff to proceed against Frito-Lay on

another theory of imputed liability. See McHaffie v. Bunch, 891 S.W. 822, 826 (Mo. banc. 1995).

          In response to Frito-Lay’s summary judgment motion, Plaintiff filed a Motion for Leave

to File a Second Amended Complaint pursuant to Fed. R. Civ. P. 16(b)(4) seeking to add claims

for negligent training and supervision against Frito-Lay and a claim for punitive damages against

all Defendants. (Doc. No. 102). Defendants oppose the motion, arguing that Plaintiff has failed to

establish the requisite “good cause” under Rule 16(b). In addition, Defendants maintain that the

new claims Plaintiff seeks to add would be futile and that permitting Plaintiff to amend his

complaint at this time would cause them undue prejudice.




1
    Both depositions were scheduled for January 13, 2020. (Doc. No. 98).



                                                   -2-
       Legal standard

       It is well established that a “motion for leave to amend filed outside the district court’s

Rule 16(b) scheduling order requires a showing of good cause.” Kmak v. American Century Cos.,

Inc., 873 F.3d 1030, 1034 (8th Cir. 2017) (quoting Williams v. TESCO Servs., Inc., 719 F.3d 968,

977 (8th Cir. 2013)). “The primary measure of good cause is the movant’s diligence.” Id. (quoting

Harris v. FedEx Nat’l LTL, Inc., 760 F.3d 780, 786 (8th Cir. 2014)). Courts generally do not

consider prejudice to the nonmoving party if the party seeking leave to amend has not been diligent

in meeting the case management order’s deadlines. Id. (quoting Hartis v. Chicago Title Ins. Co.,

694 F.3d 935 948 (8th Cir. 2012)). Furthermore, it is not an abuse of discretion to deny a motion

to amend the pleadings where the nonmoving party has moved for summary judgment. See Davis

v. City of St. John, 182 Fed. App’x. 626, 627 (8th Cir. 2006) (unpublished per curiam) (affirming

denial of leave to amend where plaintiffs sought to amend their complaint eight months after the

Case Management Order’s deadline for amendment of pleadings).

       Discussion

       Pursuant to the initial Case Management Order, the deadline for amending pleadings was

August 1, 2018, more than sixteen (16) months ago. (Doc. No. 19). Thus, Plaintiff must show good

cause for the amendment under Rule 16(b)(4). Kmak, 873 F.3d at 1034. As stated above, the

primary measure of good cause under Rule 16(b) is the plaintiff’s diligence in attempting to meet

the Case Management Order’s requirements. Sherman v. Winco Fireworks, Inc., 531 F.3d 709,

716–17 (8th Cir. 2008). The Eighth Circuit “cases reviewing Rule 16(b) ruling focus in the first

instance (and usually solely) on the diligence of the party who sought the modification of the

order.” Id.




                                               -3-
       Here, Plaintiff states he is seeking leave to amend his complaint a second time “because

discovery was only recently completed, and because the new additional documents and materials

that were untimely disclosed to Plaintiff contained new evidence supportive for [his] proposed

Second Amended Complaint.” (Doc. No. 102 at ¶ 2). Plaintiff points to several discovery issues

and delays in this case which, through no fault of his own, prevented him from completing the

deposition of Frito-Lay’s corporate representative until October 15, 2019, and resulted in the late

disclosure of additional discovery materials. The Court acknowledges the history of discovery

issues in this case – some due to Frito-Lay – but notes that those have largely been resolved. In

any event, Plaintiff did not promptly move to amend his complaint at the completion of the October

15, 2019 depositions based on new facts acquired during the course of that discovery, and instead

filed a motion for sanctions. It was not until Frito-Lay had moved for partial summary judgment

in December 2019 that Plaintiff filed his proposed second amended complaint.

       “A district court acts ‘within its discretion’ in denying a motion to amend which makes no

attempt to show good cause.” Harris, 760 F.3d at 786. The Court finds Plaintiff was not diligent in

meeting the Case Management Order’s deadline where he seeks leave to amend almost sixteen

months past the deadline. Plaintiff has made no attempt to explain the delay in seeking amendment,

or to show good cause under Rule 16(b)(4) for his delay. Plaintiff’s motion for leave to amend will

therefore be denied.

       While any prejudice to the nonmoving party resulting from amendment may generally be

a relevant factor, the Eighth Circuit has stated it “will not consider prejudice if the movant has not

been diligent in meeting the scheduling order’s deadlines.” Sherman, 532 F.3d at 717. Here,

Plaintiff has not shown diligence and Defendants have articulated prejudice: granting Plaintiff’s

amendment would result in undue delay and prejudice to Defendants by incurring new rounds of




                                                -4-
discovery and potentially depriving it of a ruling on its motion for summary judgment. See Kmak,

873 F.3d at 1034–35. The prejudice that would result to Defendants offers an additional reason to

deny Plaintiff’s motion for leave.

       Finally, Defendants contend that Plaintiff’s proposed amendment would be futile. See

Popoalii v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (a district court may

properly deny a motion to amend a pleading if the amendment would be futile). As a general rule,

a plaintiff is not allowed to pursue claims against an employer asserting alternative theories of

liability in cases where, as here, the employer has admitted to respondeat superior liability for its

employee’s negligence. McHaffie, 891 S.W.2d at 826; Wilson v. Image Flooring, LLC, 400

S.W.3d 386, 391-94 (Mo. Ct. App. 2013). This rule is subject to an exception when the plaintiff

brings a claim for punitive damages against the employer. Bell v. Redjal, 569 S.W.3d 70, 81-82

(Mo. Ct. App. 2019) (citing Wilson, 400 S.W.3d at 391-94; McHaffie, 891 S.W.2d at 826).

       To invoke the punitive damages exception, however, a plaintiff must specifically plead

facts indicating that the defendant “willfully, wantonly, or maliciously injured the plaintiff by its

tortious act.” Wilson, 400 S.W.3d at 393-94 (internal quotation omitted). In his proposed Second

Amended Complaint, Plaintiff alleges that Frito-Lay’s actions/omissions in screening,

investigating and hiring its drivers, including Ellis, and violations of the Federal Motor Carrier

Safety Regulations, were willful, wanton, and reckless, and demonstrated a complete indifference

and conscious disregard for the law and for the safety of others, including Plaintiff. It is

questionable whether these facts satisfy the requirement of the punitive damages exception,

particularly since Frito-Lay has admitted respondeat superior liability. Regardless, because

Plaintiff has failed to demonstrate the requisite good cause under Rule 16(b), Plaintiff’s motion

for leave to amend will be denied.




                                                -5-
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Second Amended

Complaint [102] is DENIED.

       IT IS FURTHER ORDERED that within twenty-one (21) days from the date of this

Order, and no later than Tuesday, February 11, 2020, Plaintiff shall file a response to Defendant

Frito-Lay’s Motion for Partial Summary Judgment. Any reply shall be filed no later than

Tuesday, February 25, 2020.



Dated this 21st day of January, 2020.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                              -6-
